Citation Nr: 0801395	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-28 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss prior to April 2, 2006.

2.  Entitlement to a rating in excess of 10 percent disabling 
for bilateral hearing loss beginning April 2, 2006.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Prior to April 2, 2006, the veteran's service-connected 
bilateral hearing loss was manifested by level I hearing in 
his right ear and level I hearing in his left ear.

2.  The results of VA audiometric tests conducted in April 
2006 and November 2006 show that the veteran had level XI 
hearing in his right ear and level I hearing in his left ear.

3.  The veteran's tinnitus is not related to military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss, for the period of time prior to 
April 2, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic 
Code 6100 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss, beginning April 2, 2006, 
have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic 
Code 6100 (2007).

3.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Bilateral Hearing Loss

The veteran contends that his impaired hearing is more 
disabling than the noncompensable and 10 percent evaluations 
currently assigned.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  As discussed below, the veteran's right 
ear demonstrates an exceptional pattern of hearing loss 
beginning in April 2006.

In deciding the veteran's claim, the Board has considered the 
United States Court of Appeals for Veterans Claims (Court) 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of "staging" ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See id. at 126.

A. Prior to April 2, 2006

In an April 2004 VA audiological consult note the following 
pure tone thresholds were recorded:




HERTZ



1000
2000
3000
4000
RIGHT
20
55
70
75
LEFT
10
45
70
80

Pure tone threshold levels averaged 55 decibels for the right 
ear and 51 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 92 percent in his left ear.  The results do not 
reveal an exceptional pattern of hearing loss in either ear.

The mechanical application of the Rating Schedule to the 
November 2006 VA audiometric evaluation shows that the 
veteran had level I hearing in his right ear and level I 
hearing in his left ear, which does not warrant a compensable 
rating under Diagnostic Code 6100.

In July 2004, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating under 
Diagnostic Code 6100, effective April 14, 2004, the date the 
veteran's claim for service connection was received.  

In February 2006, the veteran was afforded a formal VA 
Compensation and Pension (C & P) audiological examination.  
No results were reported because the audiologist found them 
unreliable and not suitable for adjudication purpose.  The 
examiner could not render an opinion as to whether the 
veteran's reported tinnitus was related to service.

In light of the Level I bilateral hearing loss that was 
demonstrated upon authorized VA audiological examination, a 
compensable rating for any period of time prior to April 2, 
2006 is not warranted.

B. Beginning April 2, 2006

In April 2006 the veteran underwent two private audiological 
examinations.  However, the Board finds that it may not use 
the results from these tests when evaluating the veteran's 
current level of auditory impairment because the graphs were 
not accompanied by numerical results.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995).

In November 2006, the veteran was afforded another VA C & P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
105
105
105
LEFT
10
35
75
90

Pure tone threshold levels averaged 100 decibels for the 
right ear and 53 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 0 percent 
in his right ear and 96 percent in his left ear.  The results 
of the right ear represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a).  So, the right ear must be 
evaluated under Table VI or VIa, whichever results in the 
higher numeral.

Under Table VI, the examination results of the right ear 
correspond to level XI hearing loss.  Under Table VIa the 
examination results of the right ear correspond to level X 
hearing loss.  Under Table VI, the examination results of the 
left ear correspond to level I hearing loss for the left ear.  
The intersection point for the higher of the two levels for 
the right ear and the level for the left ear under Table VII 
shows that the veteran's hearing loss warrants a 10 percent 
evaluation under Diagnostic Code 6100. 

Subsequently, in a rating decision dated December 2006, the 
RO increased the veteran's evaluation for bilateral hearing 
loss to 10 percent disabling, effective April 2, 2006, based 
on the sudden loss of hearing as reported in the treatment 
records of the veteran's private physician, Dr. S.

The veteran's representative contends that the November 2006 
VA audiological examination in this case was inadequate 
because of flawed methodology employed to determine the 
veteran's auditory acuity.  The representative has submitted 
no specific evidence showing that this method of audiological 
testing is inaccurate or inappropriate.  Rather, the 
representative more generally argues that the testing 
methodology does not accurately reflect the veteran's ability 
"to function under the 'ordinary conditions of life'" (in 
accordance with 38 C.F.R. § 4.10) because his auditory acuity 
was measured in a sound-controlled room.

In reaching this determination, the Board acknowledges the 
veteran's contention that the testing, as performed in a 
sound-controlled room, does not approximate the ordinary 
conditions of life. The Board notes, however, VA examinations 
must be conducted in accordance with regulatory criteria and 
that the Court has held that the policy of conducting 
audiometry testing in a sound-controlled room is proper. See 
38 C.F.R. § 4.85(a); and see Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Accordingly, the Board concludes that the 
audiology examinations in this case were adequate and 
reliance on their results conforms with the law.

The evidence of record shows that the veteran's increase in 
bilateral hearing loss was first noted in April 2006 by the 
veteran's private physician and suddenly occurred on April 2, 
2006.  The subsequent VA C & P audiological examination, 
dated November 2006, recorded that the veteran had bilateral 
hearing loss corresponding with a 10 percent evaluation under 
Diagnostic Code 6100.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's bilateral hearing loss warrants an 
evaluation in excess of 10 percent disabling for any period 
of time beginning April 2, 2006.  

C. Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the C & P examinations were conducted before 
the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The examiner noted in the November 2006 
examination report that the veteran reported difficulty in 
all listening situations.  Thus, the examination report did 
include information concerning how the veteran's hearing loss 
affects his daily functioning.  However, the evidence does 
not show that the veteran's difficulty hearing has resulted 
in marked interference with employment nor has the veteran 
demonstrated any prejudice caused by a deficiency in the 
examination.

II. Entitlement to Service Connection for Tinnitus

The veteran seeks service connection for tinnitus due to in-
service noise exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's SMR's do not reveal any complaint, treatment, 
or diagnosis of tinnitus.  The veteran contended in his 
initial claim for service connection that the intense noise 
of gunfire and mortar explosions in service left his ears 
ringing for several days after each episode and that he first 
experienced tinnitus in 1968.  However, the veteran does not 
contend that his tinnitus was continuous since service.

In April 2004, during a VA audiological consultation, the 
veteran did not report any tinnitus.  In February 2006, when 
the veteran was afforded a VA C & P audiological examination, 
he reported that he had tinnitus "off and on" for the prior 
five years.  The examiner, at that time, was unable to render 
an opinion on the etiology of the veteran's tinnitus due to 
the unreliability of the test results obtained.  As indicated 
above, in April 2006 the veteran was examined twice by a 
private physician.  The physician's report does not reveal 
any complaint or diagnosis of tinnitus.  At the November 2006 
VA C & P examination the veteran reported that he had right 
side tinnitus since the April 2006 sudden loss of hearing in 
his right ear.  The examiner opined that the veteran's right 
ear tinnitus is not due to noise exposure or military 
service.  The examiner based her opinion upon the following 
factors: the left ear showed little decrease in acuity 
between the separation examination dated in 1954 and the 
results of audiological tests dated 2004, right ear hearing 
loss was reported in April 2006 without inclusion of the left 
ear while noise induced hearing loss is routinely a bilateral 
event, and the monaural nature of the right ear loss and 
tinnitus precluded noise as the cause; the onset of tinnitus 
was too remote in time to military service for the 
audiologist to conclude that there was a cause and effect 
relationship; the veteran denied the presence of tinnitus 
when examined in 2004and in February 2006, the veteran noted 
that he had tinnitus for the past five years; and the veteran 
indicated in 2004 that he worked in a noisy environment while 
today the veteran was not forthcoming with this information.   

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444 (2000).  The Board finds that the 
examination of November 2006 is entitled to great probative 
weight and that it provides very negative evidence against 
the veteran's claim of entitlement to service connection for 
tinnitus.  The examiner reviewed the claims folder and 
provided multiple rationale as to why the veteran' s tinnitus 
was not caused by or aggravated by his service. 

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of tinnitus until more than thirty years after 
separation from service.  This is significant evidence 
against the claim.  

The Board considered and affords the veteran's statement of 
the first occurrence of tinnitus in 1968 little probative 
weight in light of the veteran's subsequent statements at the 
February 2006 examination that he had tinnitus on and off for 
the prior five years and at the November 2006 examination 
indicating that his tinnitus started with his sudden hearing 
loss in April 2006.

In light of the absence of competent medical evidence 
associating the veteran's tinnitus with service and the 
presence of competent medical evidence disassociating the 
veteran's tinnitus from service, the Board concludes that the 
preponderance of the evidence is against service connection 
for the veteran's tinnitus.  38 C.F.R. § 3.303.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for tinnitus is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

However, the veteran is also challenging the initial 
evaluation assigned to hearing loss following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all post-service records of VA and 
private care that have been identified or indicated by the 
veteran.  Additionally, the veteran was afforded VA 
examinations in February 2006 and November 2006 to address 
the extent of his hearing impairment and determine the 
nature, extent, and etiology of the his tinnitus.  In light 
of the above, the Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss prior to April 2, 2006 is denied.

Entitlement to a rating in excess of 10 percent disabling for 
bilateral hearing loss beginning April 2, 2006 is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


